Citation Nr: 0922211	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  08-10 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to December 23, 1991, 
for the grant of entitlement to a total disability rating 
based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1952 to January 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
above-referenced claim.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(c) (2008).

An appeal to the Board is initiated by the veteran filing a 
timely notice of disagreement (NOD) regarding the RO's 
decision and completed by a substantive appeal after a 
statement of the case (SOC) is furnished.  The following 
sequence is required:  there must be a decision by the RO; 
the claimant must timely express disagreement with the 
decision; VA must respond by issuing a SOC; and finally the 
claimant, after receiving the SOC, must complete the process 
by stating his argument in a timely-filed substantive appeal.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202. 

The relevant  procedural history in this case shows that the 
Veteran was originally granted TDIU benefits in an April 1999 
rating decision.  At that time, an effective date of 
September 28, 1995, was assigned.  

In a September 2006 rating decision, the RO granted an 
earlier effective date of December 23, 1991 in an unrelated 
claim regarding one of the Veteran's service-connected 
disabilities.  Subsequently, the Veteran submitted a 
correspondence to the RO in July 2007, in which he contended 
that he was entitled to an earlier effective date for the 
grant of his TDIU benefits.  Thus, the Veteran raised an 
entirely new claim of entitlement to an earlier effective 
date for TDIU.  However, the RO mischaracterized the 
Veteran's July 2007 correspondence as a notice of 
disagreement of the September 2006 rating decision.  Despite 
this mischaracterization, the RO then conducted a de novo 
review regarding the TDIU claim, and simultaneously issued a 
rating decision and a SOC on this issue in April 2008.  In 
the April 2008 rating decision and accompanying SOC, the RO 
partially granted the claim for an earlier effective date for 
TDIU by assigning an effective date of December 23, 1991.  
Soon after, the Veteran submitted a VA Form 9 in April 2008.  

In view of the pertinent regulations, the procedural history 
in this case with regards to the claim for an earlier 
effective date for TDIU does not adhere to the VA appellate 
procedures set forth in 38 C.F.R. §§ 20.200 through 20.202.  
Specifically, the Board notes that the RO issued a SOC in 
April 2008 prior to the Veteran having filed a NOD as to the 
issue of an earlier effective date for TDIU benefits.  In 
fact, the April 2008 SOC was issued simultaneously with the 
April 2008 rating decision, in direct contradiction to VA 
appellate procedures.  See § 38 C.F.R. §§ 20.200- 20.202.  
Thus, the April 2008 SOC is not in accordance with the 
requirements of 38 C.F.R. §§ 20.200- 20.202.      

Nonetheless, the Board notes that in a July 2007 
correspondence, submitted by way of a VA Form 9, the Veteran 
expressed his disagreement with the April 2008 rating 
decision that denied an effective date prior to December 23, 
1991 for the grant of TDIU benefits.  The Board construes 
this as a timely filed NOD of the April 2008 RO rating 
decision.  The RO has not issued the Veteran a SOC following 
the submission of the NOD.  Therefore a remand is necessary 
to correct this procedural deficiency.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 19.26, 19.29, 19.30; see Manlicon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The RO/AMC should re-examine the Veteran's 
claim for an earlier effective date prior 
to December 23, 1991, for TDIU benefits.  
If no additional development is required, 
the RO should prepare a Statement of the 
Case in accordance with 38 C.F.R. § 19.29, 
unless the matter is resolved by granting 
the benefit sought, or by the Veteran's 
withdrawal of the notice of disagreement.  
If, and only if, the appellant files a 
timely substantive appeal, should the 
issue be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






							[Continued on Next Page]
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



